DETAILED ACTION
This Office action is in response to the filing of this application on 12 October 2020. Claims 1-15 are pending in the application.

This application is a national stage application filed under 35 U.S.C. 371 of PCT/US2018/041680, filed 11 July 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, 7, 8, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cannon et al., US 20100200953.
With respect to claim 1, Cannon et al. discloses an annealing device, shown in Fig. 15, comprising: 
an array of thermal heaters 18” (shown in Fig. 12), each thermal heater comprising a resistive element 18” formed into a cavity (between gate dielectrics 20); and 
wherein each of the thermal heaters 18” within the array of thermal heaters are selectively activated to anneal an annealable material (oxides and dielectrics 16) deposited into the cavities (between gate dielectrics 20). 
Although claim 1 recites that the annealing device anneals an annealable material deposited into the cavities, it has been well established that apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
With respect to claim 2, Cannon et al. disclose that the thermal heaters 18” of the array of thermal heaters are arranged in a two-dimensional plane, as shown in Fig. 12.
With respect to claim 3, the thermal heaters 18” comprise a layer of resistive metal (paragraph [0032]) and a passivation layer 16’/16” (paragraph [0029]). 

13WO 2020/013822PCT/US2018/041680 	With respect to claim 7, Cannon et al. disclose a method of annealing an annealable material (oxides and dielectrics 16), comprising: 
with a deposition device, depositing an amount of annealable material 16” into a cavity of a thermal resistive element 18” of an array of thermal resistive elements (shown in Fig. 12); and 
selectively activating the thermal resistive element 18” to anneal the annealable material (oxides and dielectrics 16), see paragraphs [0047]-[0048]: “FIG. 15 also shows an energized heater 18''' that thermally anneals trapped hole charge carriers from the isolation regions 16/16'/16''.”.  
With respect to claim 8, the method of Cannon et al. comprises iteratively depositing (layers 16/16’/16”) and annealing a plurality of annealable materials in subsequent layers (layers 16/16’/16”).  
With respect claim 13, Cannon et al. disclose an annealing system, comprising:
a material deposition device (for backfilling trenches 15 with oxides and dielectrics 16) to selectively deposit an amount of annealable material (oxides and dielectrics 16, see paragraph [0029]); and 
a two-dimensional array of thermal resistive elements 18” (shown in Fig. 12), each thermal resistive element 18” of the two-dimensional array of thermal resistive 
With respect to claim 14, in the annealing system of Cannon et al., the thermal resistive elements 18” comprise a first bottom layer of electrically resistive material 18 (see paragraph [0032]) and a second top passivation layer 16” (see paragraph [0029]).  
With respect to claim 15, in the  annealing system of Cannon et al., each of the thermal resistive elements 18” of the two-dimensional array of thermal resistive elements are selectively actuatable to iteratively anneal the annealable material (layers 16/16’/16”) deposited into the cavity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitations recited in dependent claims 5 and 6 do not further structurally limit the annealing device of independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various annealing devices comprising resistive metal and a passivation layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822